Title: To George Washington from Brigadier General Peter Muhlenberg, 4 December 1777
From: Muhlenberg, Peter
To: Washington, George



Sir
Camp [Whitemarsh, Pa.] Decembr 4th 1777.

Your Excellency was pleasd to desire the Opinion of your General Officers on “The Adviseability of a Winters Campaign, & practicability of an Attack upon Philadelphia, with the Aid of a considerable Body of Militia to be Assembled at an appointed Time & place”—I must Confess that to me this Question seems so much interwoven, with the Question 

Your Excellency was pleasd to put a few days ago, that I can hardly Seperate them: The main point, I conceive, is still, whether A Winters Campaign is practicable, if not, the last Question Falls of Course, unless the Time is the Spring. A Winters Campaign to me, seems not only unadviseable, on account of our Situation, but impracticable, at least if I am to Judge of other Brigades by my own; One single Regt of mine have turnd out Ninety Men unfit for duty, on Account of Shoes & other Necessarys. The Sick become Numerous, & the Men, notwithstanding the utmost Care of their Officers, will be Frostbitten, & Subject to many other disorders, if they are to keep the Field, untill the Militia can be Collected, which if we are to Judge From the past, cannot be done in less than two Months—in the meantime it cannot be expected that the Enemy will remain Idle, Their Works will be Continued, Their Vessells who are now before the Town, will not only furnish them with Cannon, but with Marines, Sailors &c. so that in all probability, before the Militia can be Collected an Attack will be though impracticable, upon the same Grounds & perhaps with more reason than at present—At the Time when this Hint was first thrown out in Council, I was pleasd with it, there seemd a probability of Success: but I had no Idea, that a Winters Campaign was so closely Connected with the plan, which in my Opinion would prove more fatal to the Army under Your Excellencys Command than an unfortunate Attack on the Town—but I am far from thinking the plan ought to be droppd entirely, If the Army was to go into Winter Quarters where the Men could be refreshd & Clothd, & remain there, until the latter end of March; the Militia could be Collected in the mean time. Then a Vigorous Attack could be made with a probability of Success.
Thus I have given Your Excellency my Sentiments on the Question proposd, as Clear as the shortness of the time I had for Consideration would permit me, which was only a few Minutes this Morning; The utility of hearing a Question debated is great, at least to a young Soldier—should the Question be decided otherwise Your Excellency may be Assurd that any part entrusted to me shall be executed with the greatest Chearfullness. Your Excellencys Most Obedt & very humble Servt

P: Muhlenberg

